                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

YVONNE LAVENTURE,

      Plaintiff,

v.                                                      Case No. 6:15-cv-1883-Orl-37GJK

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

      Before the Court is Plaintiff’s counsel Richard Culbertson’s request for

authorization to charge a reasonable fee and memorandum on reasonable fees pursuant

to 42 U.S.C. § 406(b). (Doc. 27 (“Motion”).) This Motion follows the Court’s entry of

judgment in favor of Plaintiff (Doc. 20) and an award of $5,479.60 in attorney’s fees to

Plaintiff’s counsel under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”)

(Doc. 24). Counsel now seeks an award of attorney’s fees in the amount of $8,115.90

pursuant to 42 U.S.C. § 406(b) (Doc. 27), as he and Plaintiff previously entered into a

contingent fee agreement that would entitle him to twenty-five percent of any past due

benefits awarded to Plaintiff minus EAJA attorney’s fees (Doc. 27-1).

      On referral, U.S. Magistrate Judge Gregory J. Kelly recommends that the Court

grant the Motion, finding the amount requested reasonable. (Doc. 29 (“R&R”).)

Specifically, Magistrate Judge Kelly notes that Plaintiff was awarded $54,382.00 in past

due Social Security Disability benefits so twenty-five percent would equal $13,595.50. (Id.

                                            -1-
at 3.) That number reduced by the EAJA award, $5,479.60, equals the $8,115.90 amount

requested by Culbertson. (Id. at 3–4.)

       On February 20, 2019, the parties filed a joint notice of no objection to the R&R.

(Doc. 30.) Absent objections, the Court has examined the R&R only for clear error. See

Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1

(M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

Finding none, the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is hereby ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

              (Doc. 29) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Richard A. Culbertson’s Request for Authorization to Charge a Reasonable

              Fee and Memorandum on Reasonable Fees Pursuant to 42 U.S.C. § 406(b)

              (Doc. 27) is GRANTED.

       3.     In accordance with 42 U.S.C. § 406(b), Richard A. Culbertson is awarded

              $8,115.90 in attorney fees.

       4.     The Clerk is DIRECTED to CLOSE the case.

       DONE AND ORDERED in Chambers in Orlando, Florida, on February 21, 2019.




                                              -2-
Copies to:
Counsel of Record




                    -3-
